Exhibit 10.2

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

AGREEMENT made as of May 28, 2013 by and between Ace Marketing & Promotions,
Inc., a New York corporation, having an office at 600 Old Country Road, Suite
541, Garden City, NY 11530 (the “Company”) and Michael D. Trepeta, also having
an office at 600 Old Country Road, Suite 541, Garden City, NY 11530 (“Trepeta”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an agreement on or about March 1, 2005 (the
“Employment Agreement”) to retain the services of Trepeta as an executive
officer of the Company for a term of three years with an automatic provision to
extend the contract for an additional two years unless Trepeta gives 60 days
prior written notice of his intention not to renew the agreement prior to the
end of the initial term; and

 

WHEREAS, on August 22, 2007, the Board of Directors approved a three-year
extension of Trepeta’s Employment Agreement with an expiration date of February
28, 2011 and approved the following:

 

·Continuation of current annual salary with scheduled salary increases of
$24,000 per annum to occur on every anniversary date of the contract and
extension thereof commencing on March 1, 2008;

·A signing bonus of options to purchase 150,000 shares granted to each executive
which is fully vested at the date of grant and exercisable at $1.20 per share
through August 22, 2017;

·Ten-year options to purchase 50,000 shares of Common Stock to be granted at
fair market value on each anniversary date of the contract and extension thereof
commencing March 1, 2008; and

·Termination pay of one-year base salary based upon the scheduled annual salary
of each executive officer for the next contract year, plus the amount of bonuses
paid (or entitled to be paid) to the executive for the current fiscal year or
the preceding fiscal year, whichever is higher;

 

and

 

WHEREAS, on September 21, 2007, the Company and Trepeta entered into an
amendment to the Employment Agreement in accordance with the Board of Director’s
resolutions of August 22, 2007; and

WHEREAS, on April 7, 2010, the Board of Directors approved and Trepeta entered
into an amendment to his Employment Agreement extending the expiration date of
his Employment Agreement through March 1, 2015 as well as the following
additional provisions:

·Continuation of his annual salary and scheduled salary increases;

·Signing bonus of stock options to purchase 200,000 shares, exercisable at $.50
per share through April 7, 2020

·10-year stock options to purchase 100,000 shares of common stock to be granted
to Trepeta at fair market value on each anniversary date of the contract and
extension thereof commencing March 1, 2011; and

·termination pay of one year base salary based upon the scheduled annual salary
of Trepeta for the next contract year plus the amount of bonuses paid or
entitled to be paid to the him for the current fiscal year or the preceding
fiscal year, whichever is higher. In the event of termination, Trepeta will
continue to receive all benefits included in the Employment Agreement through
the scheduled expiration date of said Employment Agreement prior to the
acceleration of the termination date thereof.

 

and

 



1

 

 

WHEREAS, on February 29, 2012, the Board approved Trepeta serving as Co-Chief
Executive Officer of the Company for the duration of his Employment Agreement;
and

 

WHEREAS, on July 23, 2012, the Board approved and on January 25, 2013, the Board
elected to implement an amendment to Trepeta’s Employment Agreement so that
Trepeta’s Employment Agreement shall then expire on February 28, 2017 and on
each March 1st anniversary commencing March 1, 2013, Trepeta’s Employment
Agreement shall be extended for an additional one year, unless notice of
termination of the Employment Agreement has been provided by either the Company
or Trepeta on or before December 30th of the prior year, it being understood
that in the event of termination by the Company, Trepeta will be entitled to all
salary and other benefits through the then expiration date of his ‘Employment
Agreement plus one-year termination pay as per his amended agreement of April 7,
2010; and

 

WHEREAS, on May 28, 2013, the Board of Directors approved an amendment to
Trepeta’s Employment Agreement so that in the event majority control of the
Company is acquired in a particular year, Trepeta may choose as an annual bonus
of an amount equal to 5% of pre-tax earnings or to receive 1% of total
consideration paid by the acquirer to purchase at least majority control of the
Company; and

 

WHEREAS, the parties desire to make all modifications necessary to Trepeta’s
Employment Agreement to reflect the foregoing amendments.

 

NOW, THEREFORE, it is agreed as follows:

 

I.      Sections 4(b) of Trepeta’s Employment Agreement shall be amended to read
as follows:

 

“4. Compensation; Bonus

 

(b) In addition to the Trepeta Base Salary, Trepeta shall be entitled to an
annual bonus (the “Annual Bonus”) of at least 5% pre-tax earnings (as defined
under Generally Accepted Accounting Principles) for the most recently completed
fiscal year before deduction of Annual Bonuses paid to officers. In the event
majority control of the Company is acquired by a person or group of persons
during the fiscal year, Trepeta may choose to receive the aforementioned
percentage of pre-tax earnings as calculated above as an Annual Bonus or 1% of
the total consideration paid by the acquirer(s) to acquire at least majority
control of the Company. The Annual Bonus, if any, shall be paid no later than on
the last business day of March of each year. Should this Agreement be terminated
prior to the end of any fiscal year for any reason other than that provided in
paragraph 9(a), a pro-rata portion of the Annual Bonus shall be paid within 30
days of such termination.”

 

II.     The Employment Agreement of March 1, 2005, as amended in writing prior
hereto on January 25, 2013 and again herein, shall constitute the entire
agreement between Trepeta and the Company. This agreement may only be amended in
writing and executed by both parties. All other provisions of the Employment
Agreement of March 1, 2005 remain unchanged.

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

 

ACE MARKETING & PROMOTIONS, INC.

 

 

 

By: __________________________________

Dean L. Julia

Co-Chief Executive Officer

 

___________________________

Michael D. Trepeta, Executive

 

 

 

 

 

 



3

 

